Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000033
                                                         02-FEB-2015
                                                         12:12 PM



                          SCPW-15-0000033

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         EDMUND M. ABORDO,
                             Petitioner,

                                 vs.

     INTERMEDIATE COURT OF APPEALS OF THE STATE OF HAWAI#I,
                        Respondent Court,

                                 and

         DEPARTMENT OF PUBLIC SAFETY and SHARI KIMOTO,
                 MAINLAND BRANCH ADMINISTRATOR,
                           Respondents.


                       ORIGINAL PROCEEDING
              (CAAP-13-0001474; CIV. NO. 11-1-2228)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Edmund M. Abordo’s

document entitled “Plaintiff-Appellant’s Writ of Mandamus for

Violation of the Rules [of] the Court and the Fourteenth

Amendment of the United States Constitution,” filed on January

20, 2015, and the record, it appears that Petitioner fails to

demonstrate that he has a clear and indisputable right to an

immediate decision in CAAP-13-0001474 and, therefore, mandamus
relief is not warranted.   See Kema v. Gaddis, 91 Hawai#i 200,

204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ mandamus without

payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 2, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2